STATEMENT OF THE OWNERSHIP, MANAGEMENT, CIRCULATION, ETC., REQUIRED BY THE ACT OF CONGRESS OF AUGUST 24,1912
Of The Ohio Law Abstract, published weekly at Norwalk, Ohio, for October 1,1931.
State of Ohio, County of Huron: ss.
Before me, • a Notary Public in and for the State and county aforesaid, personally appeared S. R. Laning, who, having been duly sworn according to law, deposes and says that he is the editor of the Ohio Law Abstract and that the following is, to the best of his ' knowledge and belief, a true statement of the ownership, management (and if a daily paper, the circulation), etc., of the aforesaid publication for the date shown in the above caption, required by the Act of August 24, 1912, embodied in section 411, Postal Laws and Regulations, printed on the reverse of this .form, to wit:
1. That the names and addresses of the publisher, editor, managing editor, and business managers are:
Publisher, The Law Abstract Co., Norwalk, Ohio.
Editor, S. R. Laning, Norwalk, Ohio.
Business Managers, J. F. Laning, Nor-walk, Ohio1.
2. That the owner is: (If owned by a corporation, its name and address must be stated and also immediately thereunder the names and addresses of stockholders owning or holding one per cent or more of total amount of stock. If not owned by a corporation, the names and addresses of the individual owners must be given. If owned by a firm, company, or other unincorporated concern, its name and address, as well as those of each ’individual member, must be given.)
The Law Abstract Co., a corporation, Nor-walk, Ohio.
C. F. Laning, Norwalk, Ohio.
J. F. Laning, Norwalk, Ohio.
S. R. Laning, Norwalk, Ohio.
3. That the known bondholders, mortgagees, and other security holders pwning or holding 1 per cent or more of total amount of bonds, mortgages, or other securities are: None.
4. That the two paragraphs next above, giving the names of the owners, stockholders, and security holders, if any, contain not only the list of stockholders and security holders as they ’appear upon the books of the company but also, in cases where the stockholder or security holder appears upon the books of the company as trustee or in any other fiduciary relation, the name of the person or corporation for whom such trustee is acting, is given; also that the said two paragraphs contain statements embracing affiant’s full knowledge arid belief as to the circumstances and conditions under which stockholders and security holders who do not appear upon the books of the company as trustees, hold stock and securities in ,a capacity other than that of a bona fide owner; and this affiant has no reason to believe that any other person, association, or corporation has any interest direct or indirect in the said stock, bonds,' or other securities than as so stated by him.
S.R. LANING,
Editor.
Sworn to and subscribed before me this 8th day of October, 1931.
GRACE LEHENTALER, [Notarial Seal] Notary Public.
(My commission expires Dec. 6, 1932).